Citation Nr: 1221166	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of death (COD) under the provisions of 38 U.S.C.A. § 1151.




REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The appellant and a witness.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1967.  The appellant is the Veteran's widow.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO that denied the appellant's claim for compensation benefits under the provisions of 38 U.S.C.A.§ 1151 for the cause of the Veteran's death as the result of VA treatment.

In September 2011, the Board requested a VHA medical opinion in connection with the appeal.

In December 2011, in the form of a written communication, the appellant indicated her request that the claim be remanded for AOJ (Agency of Original Jurisdiction) for further review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required of her part.


REMAND

After the claims folder was certified to the Board, the appellant provided relevant testimony and detailed lay statements relevant to the current appeal.  The Board then requested and obtained a VHA medical opinion.  

In a December 2011 Medical Response Form addressing the VHA medical opinion, the appellant indicated her preference that the case be remanded to the AOJ for initial review of the additional evidence in light of the entire record.  Thus, for this reason, a remand is required in order to afford the appellant due process of law.  38 C.F.R. §§ 19.37(b) (2011).  

Accordingly, the case is REMANDED for the following action:

After completing any indicated notification and/or development deemed warranted, the RO should readjudicate the appellant's claim for DIC based on service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151in light of all the evidence of record, including that received since the issuance of the February 2010 Statement of the Case (SOC).  

If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the appellant and her representative, and they should be afforded a reasonable opportunity for response

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


